Citation Nr: 0211378	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Bell's palsy.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  In February 2001, the Board confirmed the 
denial of the issue on appeal and the veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  The 
Court, in a Memorandum Order issued in February 2002, vacated 
and remanded that part of the February 2001 Board decision 
that denied the issue on appeal.  The Court vacated and 
remanded the Board decision due to the enactment of the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By decision dated in May 1994, the Board denied the 
veteran's claim of entitlement to service connection for 
Bell's palsy.

3.  The evidence associated with the claims file subsequent 
to the May 1994 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.



CONCLUSIONS OF LAW

1.  The Board's May 1994 decision denying entitlement to 
service connection for Bell's palsy is final.  38 U.S.C.A. 
§ 7104 (West 1991) ; 38 C.F.R. § 20.1100 (2001).

2.  The evidence received since the May 1994 denial is not 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
Bell's palsy have not been met.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  

However, the statutory and regulatory changes pertaining to 
the definition of new and material evidence and the VA's duty 
to assist the veteran in obtaining such evidence are 
applicable only to claims filed on or after August 29, 2001.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Therefore, as the veteran's 
claim was filed prior to that date, the Board will not 
address those statutory and regulatory changes in this 
decision.

The veteran's claim of entitlement to service connection for 
Bell's palsy has been previously considered and denied by the 
RO and by the Board on numerous occasions.  The RO initially 
denied the veteran's claim for service connection in July 
1948.  Board decisions dated July 1974, May 1980, and March 
1984 confirmed RO findings that the veteran failed to submit 
new and material evidence to reopen his claim.  A Board 
decision dated May 1991 was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
June 1993.  In May 1994, the Board determined that no new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for Bell's palsy.  
The Court upheld this Board decision in May 1995.  In 
December 1998, the RO again found that the veteran had failed 
to submit new and material evidence in support of his claim.  
The veteran completed a substantive appeal of the December 
1998 rating decision.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (2000).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  As the May 1994 Board decision is 
final, the veteran's claim may not be reopened or 
readjudicated by the VA absent the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2000).  Reviewing a 
final decision based on new and material evidence is 
potentially a several step process.  See Elkins v. West, 12 
Vet. App. 209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  If new and material evidence has been presented, 
the claim is reopened and it must be determined whether VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  If so, the Board may evaluate the merits of the 
claim.  See Winters v. West, 12 Vet. App. 203, 206-7 (1999); 
Winters v. Gober, rev'd on other grounds, No. 99-7108 (Fed. 
Cir. July 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
Board's May 1994 denial included service medical records; 
1967 through 1979 records from the veteran's employer; 1972 
to 1973 VA clinical records; a May 1973 lay statement; a 
September 1973 letter from M. Kollar, M.D.; a December 1973 
VA examination; 1973 to 1977 VA clinical records; a March 
1975 VA hospitalization report; a July 1976 private 
ophthalmologic examination; 1977 to 1979 VA clinical records; 
April and June 1977 private medical records; April 1978 lay 
statements; a May 1978 evaluation by George William Miller, 
M.D.; a June 1978 report from Richard O. Brown, M.D.; a June 
1979 personal hearing transcript; a February 1980 VA 
examination; October 1980 and February 1981 lay statements; a 
May 1981 evaluation by Dr. Brown; August and September 1981 
VA clinical records; an October 1981 VA hospitalization 
report; an August 1983 personal hearing transcript; 1983 to 
1984 VA clinical records; an October 1985 letter from George 
C. Hill, M.D.; February 1986 lay statements; July and August 
1989 records from Hutzel Hospital; an October 1989 letter 
from a VA physician; a March 1990 statement from the 
veteran's son; a February 1991 personal hearing transcript; 
and a December 1993 VA medical expert opinion.

The veteran's service medical records show that he had left 
facial paralysis in June 1945 and was diagnosed with Bell's 
palsy.  The condition was observed to have almost disappeared 
the following month and the medical records contain no 
further complaints or findings.  Medical records from the 
veteran's employer show that he was seen on several occasions 
with left eye complaints, including blepharospasms, 
conjunctivitis, swelling, jumping, and foreign bodies.  VA 
outpatient records reflect treatment for swelling of the left 
upper eyelid in August 1972.  In May and November 1973, the 
veteran presented with left eye complaints, including 
twitching of the left upper eyelid.  However, no neurological 
deficit was found.  A May 1973 statement from the veteran's 
friend indicated that he remembered that the veteran was 
hospitalized in service with a swollen face.  In September 
1973, Dr. Kollar stated that the veteran was recently seen 
twice in his employer's medical clinic due to left eye 
problems.  The VA examination of December 1973 was 
essentially negative and diagnosed the veteran with left 
supraorbital neuralgia.

VA outpatient records dated 1973 through 1977 include 
occasional complaints of swelling of the eyelids, and jumping 
of the eyes.  The veteran was diagnosed with intermittent 
blepharospasm.  During a VA hospitalization in March 1975, 
the veteran complained of automatic closing of his eyes.  An 
ophthalmology consultation diagnosed blepharospasm.  A 
private ophthalmologic examination performed in July 1976 
found a normal left eye.  April and June 1977 private medical 
records show that the veteran was treated for left eye 
swelling and tremor of the eyelids.  In June 1978, Dr. Brown 
reported that the veteran was seen for left eye pain and was 
diagnosed with blepharitis.  In April 1978, two of the 
veteran's former wives and a fellow serviceman stated that 
the veteran had a swollen jaw in service and after service, 
as well as a twitching of the left side of his face.  At a 
personal hearing before the RO in June 1979, the veteran 
testified as to his symptoms in service, his treatment 
following service, and his present symptoms.  VA outpatient 
records from 1977 to 1979 show that the veteran was given 
various diagnoses, including possible dry eye.  A May 1978 
evaluation by Dr. Miller found that the veteran's pupils 
responded slowly to light and that he had some arcus senilis.

The February 1980 VA examination included a normal 
neurological evaluation.  October 1980 and February 1981 
statements from the veteran's fellow servicemen claimed that 
he presently had the same symptoms that he had in service.  
The May 1981 evaluation by Dr. Brown diagnosed the veteran 
with presbyopia and refractive error of both eyes.  VA 
outpatient records in August and September 1981 noted 
complaints of pain and jumping of the left eye, as well as 
sensory changes.  The veteran was admitted to the VA hospital 
in October 1981 with complaints of eye quivering and jumping, 
and numbness about the left eye.  Physical examination found 
horizontal and vertical nystagmus.  A CT scan, brain scan, 
EEG, and EMG were within normal limits except for a showing 
of slight left-sided peripheral vestibular weakness.  In 
August 1983, the veteran testified before the RO that he had 
Bell's palsy in service and that he had the same symptoms 
since that time.  VA outpatient records from 1983 and 1984 
show that the veteran was followed for symptoms including 
chronic swelling of the left upper eyelid and drooping of the 
eyelids.  A September 1983 eye examination was normal and a 
neurology visit in October 1983 noted no facial weakness.  In 
October 1985, Dr. Hill stated that the veteran remained under 
treatment for sequelae related to left-sided Bell's palsy.  
In February 1986, family members and friends of the veteran 
reported that they had seen his facial and eye symptoms.  
Records from Hutzel Hospital in July and August 1989 show 
that the veteran underwent ptosis repair of both eyes.  In 
October 1989, the veteran's VA physician stated that the 
veteran's Bell's palsy had left residual drooping of the 
upper eyelid and that the veteran underwent ptosis repair as 
a result.

In March 1990, the veteran's son submitted a statement that 
discussed the veteran's symptoms.  In February 1991, the 
veteran testified before the Board as to his contentions that 
he should receive service connection for Bell's palsy.  In 
December 1993, a VA medical expert reviewed the claims file 
and offered the opinion that the veteran suffered a temporary 
left idiopathic facial palsy, or Bell's palsy, in service.  
He further stated that swelling of the left eyelid with 
ptosis is not a disorder likely to result from Bell's palsy 
and that bilateral ptosis would not be the result of 
unilateral Bell's palsy.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the Board's May 1994 
denial consists of VA outpatient records from 1982 through 
1989; an October 1989 letter from John M. Ramocki, M.D.; 1986 
to 1998 records from Kresge Eye Institute; an April 1996 VA 
examination; April 1984 and July 1992 records from Henry Ford 
Hospital; 1996 to 1999 VA outpatient records; and a February 
1999 report from Henry Ford Hospital.

The VA clinical records show that the veteran complained of 
jumping of the left eye, left eyelid drooping, and pain and 
swelling of the left side of the face.  Diagnoses included 
nystagmus, temporomandibular jaw disease, and exacerbation of 
left-sided Bell's palsy.  Dr. Ramocki stated that he did not 
believe that the veteran's Bell's palsy would reoccur and 
that the reason for the ptosis surgery was drooping of the 
eyelids on both sides.  Records from Kresge Eye Institute 
dated 1986 to 1998 include diagnoses of ptosis of both eyes, 
glaucoma, cataracts, and blepharitis.  During a VA 
examination in April 1996, the veteran reported poor sight 
and swelling of the left eye.  Physical examination found no 
diplopia or abnormality of muscle function.  The left eye had 
a reduced visual field and both eyes had cortical cataracts 
and nuclear sclerotic cataracts.  A slight ptosis on the left 
side was also present.  The diagnoses were glaucoma of both 
eyes, slight ptosis secondary to Bell's palsy, and decreased 
vision of both eyes secondary to cataracts.  Records from 
Henry Ford Hospital in April 1984 show that the veteran 
complained of drooping eyelids for the past ten years.  He 
was diagnosed with transient oscillopsia, minimal refractive 
error/presbyopia, and lacrimal insufficiency.  In July 1992, 
the veteran complained of swelling and pain of the left 
temporal area and was assessed with cephalgia.  VA outpatient 
records from 1997 through 1999 show that the veteran was 
diagnosed with visually significant cataracts, chronic open 
angle glaucoma, and status post ptosis repair.  He was 
observed to have several medical conditions that would 
contribute to swelling of the face, including 
temporomandibular jaw disease.  A February 1999 examination 
at Henry Ford Hospital diagnosed the veteran with several eye 
problems including chronic open angle glaucoma.

In considering the recently submitted evidence in conjunction 
with the previous evidence, the Board concludes that it is 
cumulative and redundant, and that it need not be considered 
in order to fairly decide the merits of the claim.  The newly 
submitted evidence merely reiterates that the veteran 
continues to be treated for various eye and facial 
disabilities.  The Board acknowledges that the veteran has 
suffered numerous and apparently chronic disorders related to 
his eyesight.  However, the record contains no competent 
medical evidence relating these disorders to his episode of 
Bell's palsy in service.  The evidence of record prior to the 
Board's May 1994 denial showed that the veteran had Bell's 
palsy in service and that, approximately 20 years later, he 
began to have left eye symptomatology.  The evidence, 
however, did not relate the veteran's current disabilities to 
the Bell's palsy in service.

Likewise, the evidence since the Board's May 1994 denial 
shows that the veteran has continued to receive treatment for 
numerous disabilities.  However, no medical evidence relates 
any of these disabilities to his period of active service and 
the record contains no current diagnosis of Bell's palsy.  
The Board acknowledges that the veteran adamantly believes 
that his current eye and facial problems are residuals of 
Bell's palsy.  However, proof of such a relationship must be 
established by medical evidence.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  Accordingly, the Board can find no 
basis under which to reopen the veteran's claim and the 
benefit sought on appeal must be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for Bell's palsy 
is not reopened.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

